Citation Nr: 1226782	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left iliac crest fracture.

2.  Entitlement to service connection for residuals of a left hip injury.  

3.  Entitlement to service connection for a muscle strain of the groin region as secondary to the aggravation of a hip injury.  


REPRESENTATION

Appellant represented by:	Candace J. Des Armo, Attorney at Law


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994 and April 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin and Waco, Texas, respectively.  

In a March 2004 decision, the Board denied the Veteran's application to reopen a claim for service connection for residuals of a left iliac crest fracture and denied service connection for muscle strain of the groin region.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2006 Memorandum Decision, the Court affirmed the Board's denial of direct service connection for muscle strain of the groin region; set aside the Board's denial and remanded the issues of service connection for muscle strain of the groin region as secondary to the aggravation of a hip injury and the application to reopen the claim for service connection for residuals of the left iliac crest fracture.  Further, the Court reversed the Board's finding that the Veteran's December 1994 statement did not constitute a notice of disagreement (NOD).  

In July 2007, the Board remanded the issues remaining on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  In June 2011, the Board requested an independent medical opinion, which was received in August 2011.

In December 2011, the Board reopened the claims for service connection for residuals of an avulsion fracture of the left iliac crest and for residuals of a left hip injury and remanded the claims, along with the claim for service connection for a muscle strain of the groin region, to the RO for additional development.  



FINDINGS OF FACT

1.  An avulsion fracture of the left iliac bone was incurred prior to service and residuals of this injury no longer exist.  

2.  A left hip disability is not shown by the record.

3.  A muscle strain of the groin is not shown by the record.  


CONCLUSIONS OF LAW

1.  Residuals of an avulsion fracture of the left iliac bone was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).

2.  A left hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A muscle strain of the groin was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the VCAA was enacted after the initial adjudication of the Veteran's claims.  Thereafter, the RO provided the Veteran with the notice required under the VCAA in November 2001 and March 2003 letters.  The claims were readjudicated in an April 2012 supplemental statement of the case (SSOC) thereby curing any timing deficiency with respect to the post-rating notice.

The Board notes that the Veteran was not furnished a letter meeting the Dingess/Hartman requirements as to disability rating and effective date.  This notice deficiency is not shown to prejudice the Veteran, however, because the Board herein denies the claims for service connection and no disability rating or effective date is being, or to be, assigned.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), his records from the Social Security Administration (SSA), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in May 1997, June 2008, and April 2012, and an independent medical expert opinion was provided in August 2011.  As the April 2012 medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the April 2012 VA examination, along with the June 2008 and August 2011 medical opinions, are adequate to make a determination on these claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Factual Background

Prior to service, in November 1976, the Veteran sustained an avulsion fracture of the lateral margin of the left iliac bone.  The prior injury was clearly noted at his enlistment examination in March 1982.  An April 1982 X-ray showed an irregular left ilium on the lateral border with questionable exostosis; however, the Veteran was found to be acceptable for service from an orthopedic standpoint.  The left hip region remained asymptomatic until August 1984 when the Veteran complained of left hip pain following a PT test.  X-rays did not reveal any bony pathology.  The initial impression was left inguinal lymphadenitis.  A bone scan was conducted to rule out a stress fracture and the results were negative.  The impression was a left hip strain.  Malingering was suspected and the Veteran was referred to a private orthopedic surgeon, Dr. King.  In November 1984, Dr. King stated that X-rays revealed what appeared to be evidence of old trauma, an attempt at lumbarization of S1 and also some ramming in the inferior aspect of the SI joint.  The impression was ligamentous strain, pelvis and hip.  

SSA records reflect that the Veteran underwent a psychological assessment in April 1985.  It was noted that the Veteran had a strain of his pelvis and hip while in service and was claiming residual symptoms of pain.  It was noted that the medical records had not corroborated the extent of any physical impairment.  The examiner stated that malingering could not be ruled out and questioned possible secondary gain in the case.  SSA records further reflect that the Veteran's primary diagnosis was ultimately found to be delusional disorder.

A July 1985 VA examination report reflects the Veteran's complaints of continuous daily left hip and pelvis pain.  X-rays noted a calcification density about the acetabulum consistent with myositis and it was noted the Veteran had a history of hip fracture in 1977.  It was also noted that there was a mild degree of osteophyte formation of the left acetabulum.  There was no evidence of fracture of the pelvis or left femur and the impression was a normal study of the left hip.  The diagnoses were history of old fracture, left hip; myositis ossificans, lateral to the left acetabulum; and mild degree of osteophyte formation of the left acetabulum.  

In a December 1986 letter, Dr. Lesko, a private physician noted that he had been treating the Veteran for chronic pain syndrome of the left hip.  In an August 1988 letter, Dr. Lesko opined that he felt that the August 1984 injury was the cause of the Veteran's current disability.  In November 1993, Dr. Lesko opined that the old fracture to the anterior pelvic area was aggravated by the injury he sustained during service.  

Private medical records from Dr. Olsen dated from October 1996 to February 1997 note a diagnosis of osteoarthritis of the left hip.  

In February 1997, an X-ray from Dr. Wiedmeyer (referred by Dr. Olsen) noted a prominence of the left anterior inferior iliac spine.  The physician suspected that this was a residual deformity of the prior avulsion injury.  The left hip was appropriately situated within the acetabulum.  There was no joint space narrowing.  The impression was an enlargement of the left anterior inferior iliac spine which was probably a result of an old avulsion injury which had healed with residual deformity.  

In a February 1997 letter, Dr. Olsen, a private physician, noted that the Veteran had a long history of hip pain.  On physical examination, there was no observable abnormality of the hip.  He had a mild antalgic gain and the X-ray of the hip was unremarkable.  The physician's impression was that the Veteran had "chronic hip pain."  In February 2000, it was noted that the Veteran had a history of malunion of an avulsion fracture and that orthopedic surgeons felt there was nothing that could be done.  The active problem list also noted myositis ossificans from a blow to the area.

The report of the May 1997 VA examination reflects the Veteran's complaints of pain in his left lower pelvis.  He walked with a normal gait.  There was a mild tender bony prominence slightly inferior to the left anterior superior iliac spine.  It was noted that X-rays of both hips showed normal appearing proximal femora and acetabulae.  A view of the pelvis showed an old, healed avulsion fracture of the anterior superior iliac spine.  The facture fragment was displaced 15 mm distally when compared with the normal, right anterior superior spine.  The diagnosis was malunion, moderate, avulsion fracture, left anterior superior iliac crest.  The examiner (Dr. S.) noted that since the sartorius muscle and the inguinal ligament arise from the anterior superior iliac spine, their attachments were displaced distally, altering their mechanics.  Furthermore, the examiner noted that the lateral femoral cutaneous nerve passes close to the spine and may be irritated by hip motion, causing pain in the lateral aspect of the hip.  In a January 1999 addendum, after reviewing the Veteran's claims file and service treatment records, the examiner stated that there was no evidence that the Veteran sustained additional injury to his hip/pelvis during active duty.  The examiner opined that the increased hip pain that was noted in 1984 was primarily due to his old injury and not due to aggravation by service.  

A December 2000 VA outpatient treatment record from Dr. S. notes that radiograms of the pelvis showed a deformity of the anterior superior iliac spine that was consistent with an old avulsion fracture of the anterior superior iliac spine that was displaced distally and united in the displaced position.  Of note, Dr. S. stated that the Veteran also had osteophytes at the superior margin of the left femoral head, subchondral sclerosis of the acetabulum and some narrowing of the articular cartilage space of the left hip.  The diagnoses were malunion, fracture, left anterior superior iliac spine and moderate osteoarthritis of the left hip.  

The report of the June 2008 VA examination by an orthopedic surgeon (Dr. V.) reflects the Veteran's complaints of continued left hip pain.  He ambulated with a nonantalgic gait with a cane.  There was no tenderness on compression of the iliac wings and no tenderness on range of motion testing of the left hip.  There was no decrease in range of motion with repeated testing.  The physician noted that a May 2004 X-ray did not suggest any evidence of fracture or other focal osseous lesion to the pelvic area, that a November 2004 bone scan also did not show an increase in activity and was negative, and that a magnetic resonance imaging (MRI) showed no fracture or any other pathology.   Based on these findings, the diagnosis was subjective left hip, iliac wing pain, idiopathic.  The examiner stated that the Veteran's complaints of left hip pain were not supported by the MRI and bone scan diagnostic studies and that his hip pain was not related to an injury incident he sustained while on active duty.  In an August 2008 addendum, the physician clarified that there was no evidence of fracture of the iliac crest and that multiple X-rays taken since 1985 showed no evidence of myositis ossificans.  

In an August 2008 letter, a VA staff physician, Dr. G., stated that the veteran had chronic iliac crest pain and referred back pain due to a previous hip fracture.  The physician stated that he had evidence of trauma from previous imaging, which was the basis of his pain, and was therefore not malingering.  The physician stated that he should be considered for service connection for iliac crest fracture and chronic iliac crest pain due to repetitive trauma from duties while on active service.

In response to the Board's request for an independent medical expert opinion, Dr. Brown, an Assistant Professor and specialist in sports medicine at the University of Massachusetts Medical Center, reviewed the claims file in August 2011.  Dr. Brown noted that the Veteran had a left iliac bone fracture with separation of the major fracture fragment prior to service and that if he had any new fracture during service, it would have been picked up on the bone scan, which was normal.  Dr. Brown stated that the Veteran most likely strained his hip and pelvis during his PT exercises and that the ligament strain diagnosis in November 1984 arose independently of his old iliac crest fracture.  He stated that what had been described as myositis ossificans lateral to the left acetabulum could possibly have been a description of the prior fracture fragment with some displacement.  Since the bone scan in 1984 was negative, however, any increased bone forming activity new in nature would have caused this test to be positive instead of negative.  Dr. Brown ultimately opined that he did not feel that the Veteran's hip symptoms in service were a natural progression of the preexisting left hip iliac crest fracture and did  not feel that there was a relationship between the preexisting fracture and the muscle strain of the groin region.  Dr. Brown further opined that there was "no conclusive evidence to show why the patient has had pain in his left hip for over the last twenty five years" despite being thoroughly evaluated and that it was not "at least as likely as not that a current left hip condition/disability was related to his service in the military."

The report of an April 2012 VA examination reflects the Veteran's complaints of pain.  On physical examination, the Veteran had localized tenderness or pain to palpation on the left side.  Imaging studies were available for the examiner to review.  The examiner noted that the Veteran had a normal left hip MRI in April 2008 and normal SI joints in January 2008.  Bone scans in November 2004 were normal and there were normal pelvic views in June 2008.  The examiner indicated that the Veteran's pain was not localized to the anterior superior crest area during the examination and that the claimed pain did not correspond to the normal MRI and X-rays.  The examiner had no explanation for the Veteran's pain, noting that he refused an examination for inguinal hernia.  Given the normal MRI and X-ray findings, the examiner opined that the Veteran did not have any diagnosable hip joint problems or any identifiable residuals of the anterior iliac pelvic abnormalities.  Rather, he had left abdominal wall pain of unknown origin.  The examiner's rationale was that the preexisting injury involving the fracture of the anterior iliac crest is the type of injury that heals rapidly, especially in a young person and that the bone scan during service was normal.  X-rays and MRI imaging did not show a hip injury and the pain on examination was below the iliac crest and did not correspond to an ongoing process of the anterior iliac crest.  Rather, he had bilateral inguinal tenderness, but refused examination.  In summary, the examiner stated that he could not diagnosis a hip condition and/or a left grown muscle injury.  The natural history of these injuries based on Official Disability Guidelines (ODG) heal within 60 days and would not be present 32 years later.  There was no diagnosis of the claimed pain based on imagining studies and physical examination.  The examiner also based his opinion on his experience as a Rheumatologist and pain physician.  

Legal Criteria

Initially, the Board notes that the evidence does not reflect that the Veteran served in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

In this case, a pre-existing avulsion fracture of the left iliac crest was noted at the time of the Veteran's enlistment.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In addition, a disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

The Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however,
the Board finds that the most probative evidence indicates the Veteran has not had a current disability of the left hip, pelvis, or groin region during the appeal period.  

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including straining his left hip during PT training in service.  He is also competent to describe his symptoms of hip pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  The Board also finds that these statements are mostly credible.  His service treatment records do show that he sustained a ligamentous strain during service and he has had ongoing complaints of pain since then.  The Board notes that there is some evidence to suggest that the Veteran is malingering and that his psychiatric disorder might play a part in his complaints of pain.  While this evidence has been considered, as explained below, the Board finds the medical evidence showing no current disability is more probative on this question.  

The Veteran has continued to allege that he has a current disability of the left hip, pelvis and groin caused or aggravated by service.  As will be discussed further below, statements from Dr. Lesko and Dr. G. partially support the Veteran's lay assertions in this regard.  Thus, under a Jandreau analysis, some level of competency is established.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that the more recent medical evidence showing that the Veteran does not have a current disability of the left hip, pelvis, or groin is more probative than earlier findings to the contrary.

The evidence against a finding of current disability consists of the June 2008 VA examination, Dr. Brown's independent medical expert opinion, and the April 2012 VA examination.  The Board notes that each of these physicians concluded that the Veteran does not currently have a disability of the left hip, pelvis or groin.  Each of these physicians reviewed the Veteran's claims file, noted the pre-existing avulsion fracture, the ligament strain in 1984 with normal bone scans, the Veteran's continued complaints of left hip pain, and the varying diagnoses and findings since then.  The conclusion that the Veteran did not have a current disability was based on repeat X-ray imaging conducted in May 2004 and June 2008, a November 2004 bone scan, and an April 2008 MRI.  It is noted that not all of the underlying diagnostic studies are of record; however, the Board finds that the interpretation of these studies by trained medical professionals is probative evidence of their findings.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence). Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  In addition, each physician provided a well-supported rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board notes that there is some earlier evidence suggesting that the Veteran had a current disability during the appeal period associated with his claimed hip pain.  Of note, a July 1985 X-ray showed calcific density about the acetabulum consistent with myositis ossificans and Dr. Olsen also noted a diagnosis of myositis ossificans.  However, as the June 2008 VA examiner pointed out, multiple X-rays have been taken since 1985 and none have shown evidence myositis ossificans.  Dr. Brown suggested that what was described as myositis ossificans may have been an interpretation of the displaced fragment from the avulsion fracture, which occurred prior to service.  To the extent Dr. Olsen noted myositis ossificans, this was not supported by the February 1997 X-rays, which he interpreted as unremarkable.  

The July 1985 X-ray also noted a mild degree of osteophyte formation of the left acetabulum and Dr. Olsen made an initial diagnosis of osteoarthritis of the left hip.  However, after February 1997 X-rays did not show evidence of arthritis, Dr. Olsen changed the diagnosis to "chronic hip pain."  The Board notes that in May 1997 and December 2000, Dr. S. also noted that radiograms showed evidence of an old, healed avulsion fracture with a malunion deformity and osteoarthritis of the left hip.  While this evidence is competent and probative, the Board finds that subsequent negative findings are more probative because these findings were based on bone scans and MRIs in addition to X-ray imaging.  In other words, the Board finds that the most probative evidence indicates the Veteran has not had a current disability of the left hip, pelvis, or groin region during the appeal period.  See McClain v. Nicholson, 21 Vet. App. at 321.

To the extent that Dr. Lesko and Dr. G. attributed the Veteran's current hip and iliac crest pain to service, the Board notes that neither physician identified the underlying diagnosis or disability.  Dr. G. indicated that the Veteran had "repetitive trauma" during service, which is not shown by the record.  Rather, the evidence shows that he sustained a ligamentous strain during PT and the April 2012 VA examiner noted that such injuries typically heal rapidly.  For these reasons, the Board finds that the opinions of Dr. Lesko and Dr. G. have little probative value.

In this case, an avulsion fracture was noted at entry.  Therefore, the presumption of soundness did not attach.  However, service connection could still be granted if there were aggravation during service.  See 38 U.S.C.A. § 1153.  The presumption of aggravation will attach if there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Here, the Veteran had in-service complaints in a similar anatomic region.  However, the most probative evidence establishes that the in-service complaints were unrelated to the pre-service avulsion fracture.  Furthermore, the most probative evidence establishes that there was no increase in severity of the pre-service avulsion fracture.  As noted by Dr. Brown, if there had been a change, it would have been picked up on the bone scan, which was normal.  Rather, his in-service complaints were independent of the old iliac crest fracture.  Similarly, the April 2012 VA examiner's opinion is supported by normal MRI and X-ray findings that the fracture of the iliac crest is the type of injury that heals rapidly and supports the conclusion that there was no increase in severity.  In other words, normal is inconsistent with aggravation or increase in severity.  

In sum, the preponderance of the evidence shows that the Veteran does not have a current disability of the left iliac crest, left hip, or groin from a disease or injury that was incurred in service.  As such, there is also no basis for service connection for a muscle strain of the groin region as secondary to aggravation of the hip injury.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of a left iliac crest fracture is denied.

Service connection for residuals of a left hip injury is denied.


Service connection for a muscle strain of the groin region, to include as secondary to the aggravation of a hip injury, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


